SUAREZ, J.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of point 9 of the defendant’s rule 3.850 motion as it is without merit. However, on appeal from a summary denial, this court must reverse unless the post-conviction record, see Fla. RApp. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because, as the State concedes, the record now before us fails to make the required showing for points 1-8 and points 10 and 11 of defendant’s motion, we reverse the order as to those points and remand for further proceedings. If the trial court again enters an order summarily denying the post-conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Affirmed in part, reversed in part and remanded for further proceedings with directions.